J-A28021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 NICHOLAS BRANDON GUMP                    :   No. 524 WDA 2020

              Appeal from the Order Entered March 26, 2020
    In the Court of Common Pleas of Greene County Criminal Division at
                      No(s): CP-30-CR-0000170-2019


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

DISSENTING MEMORANDUM BY OLSON, J.:              FILED: April 16, 2021

      Respectfully, I dissent.   Based chiefly on its conclusion that Nicholas

Brandon Gump (Gump) was not subject to arrest, the learned Majority holds

that Gump was not entitled to DL-26B warnings and that he validly consented

to chemical testing. Notwithstanding, a prior panel of this Court held, in a

published decision addressing very similar facts, that a defendant detained for

investigation of driving under the influence was entitled to DL-26B warnings

and that consent was not voluntarily given where the warnings were not

issued. See Commonwealth v. Krentzel, 209 A.3d 1024 (Pa. Super. 2019),

appeal denied, 222 A.3d 370 (Pa. 2019). I see no compelling factual or legal

grounds for distinguishing our prior decision in Krentzel and I note that petite

panels of this Court are bound by its prior published decisions unless they

have been overruled by an en banc panel or our Supreme Court.              See
J-A28021-20


Commonwealth v. Crowley, 605 A.2d 1256, 1257 (Pa. Super. 1992). For

these reasons and others I set forth below, I am unable to join the Majority.

      To recap, the Majority vacates a suppression order, and remands for

further proceedings, after finding that the trial court misapplied this Court’s

prior decision in Krentzel. The Majority points out that Gump was not subject

to arrest (either at the scene or at any time during the incident, see Majority

Memorandum at 12) and that DL-26B warnings need not be given to DUI

suspects, in contrast with arrestees. See id. at 13. Distinguishing Krentzel,

the Majority notes that Gump signed a consent to search form, even though

it was not well adapted for blood draws. See id. at 12. In addition, the

Majority declines to read Krentzel as requiring DL-26B warnings in suspected

DUI cases regardless of arrest status, as such an interpretation would be

inconsistent with the express terms of the DL-26B form.           See id. at

13. Accordingly, the memo concludes that there was no reason for the officer

to read the DL-26B warnings to Gump because he was not under arrest.

      While the Majority’s memorandum is premised largely on the finding

that “Gump was not under arrest and, in fact, he was not arrested that

night,” see id. at 12, several factors militate against giving that assessment

overmastering effect.    As a preliminary matter, the assertion stands in

contrast to the precise factual recitation adopted by the trial court, which

found that “Gump was not in custody until he was placed into the police car

for transport to Uniontown Hospital[.]” Id. at 2. This statement by the trial


                                     -2-
J-A28021-20


court strongly suggests that Gump was placed in custody when he was

transferred to the medical facility in a police vehicle. In addition, during the

interaction with police at the scene of the traffic accident, the trial court found

that Gump admitted to consuming prescription drugs, displayed a nervous and

jittery demeanor, and had abnormally contracted pupils. See id. In view of

these findings, it is reasonable to infer that Gump, like the defendant in

Krentzel, “was most likely driving under the influence, was about to be

arrested regardless of whether [he] consented to the blood draw, and, in fact,

was placed under arrest as soon as [he was to be transported to a medical

facility for chemical testing].” Id. at 12. Because the facts in this case are

largely indistinguishable from those that came before this Court in Krentzel,1

I believe the same result should obtain in both cases.            See id. at 12

(discussing Krentzel and noting that where the foregoing circumstances

where present and civil penalties could be imposed following a refusal of

consent, a defendant is entitled to DL-26B warnings).

       In reaching its conclusion, the Majority relies heavily upon our Supreme

Court’s decision in Commonwealth v. Myers, 164 A.3d 1162 (Pa. 2017).

See Majority Memorandum at 11 (noting that warnings mandated by 75

Pa.C.S.A. § 1547 are triggered by arrest), citing Myers, 164 A.3d at 1175


____________________________________________


1The Majority is correct that Gump, unlike the defendant in Krentzel, signed
a written consent form. As even the Majority concedes, however, that form
was not well-suited to blood draws and did not inform Gump of the
consequences of refusal.

                                           -3-
J-A28021-20


n.12. Although Myers stated that, under § 1547, all arrestees were entitled

to DL-26B warnings, the Myers Court had no occasion to address the rights

of DUI suspects in anything more than the most general terms (i.e., that

their   consent   must   be   voluntary   to   comport   with   constitutional

requirements). Myers, due to extreme intoxication, was subject to immediate

arrest, so there was no real call to consider the circumstances present in

Krentzel or this case, where conscious and responsive DUI suspects were

later arrested. Myers didn’t consider the precise circumstances here and did

not foreclosure the extension of DL-26B warnings to DUI suspects. Whether

valid consent may be obtained from DUI suspects (later arrested) in the

absence of DL-26B warnings remains, I submit, unresolved under Myers. And

while Myers does not squarely address this issue, a plurality of the Myers

Court, in Part II(C) of the opinion (holding that implied consent no longer

served as an independent exception to the warrant requirement), discussed

with approval cases from our sister states which said that consent must always

remain revocable to be considered voluntary.      See Myers, 164 A.3d at

1173-1174. While this view did not garner a majority, it suggests at least

some support for the position that DUI suspects, who are later arrested, may

be entitled to DL-26B warnings. If, as Myers suggests, consent must remain

revocable, a consenting suspect may be entitled to receive DL-26B warnings

where an arrest occurs shortly after agreement to chemical testing.




                                    -4-
J-A28021-20


      Although Myers did not definitively resolve the precise issue before us,

treatment of this issue by our Supreme Court in subsequent cases may clarify

why current case law permits the extension of DL-26B warnings to DUI

suspects. In Commonwealth v. Jones-Williams, 237 A.3d 528 (Pa. Super.

2020), this Court discussed Commonwealth v. March, 154 A.3d 803 (Pa.

Super. 2017), vacated, 172 A.3d 582 (Pa. 2017), in which a similar issue

emerged. As we explained in Jones-Williams, March was unconscious and

nonresponsive, but not under arrest, at the time of a warrantless blood

draw. Eventually, he moved to suppress the results and the trial court granted

his motion. On appeal, this Court concluded, in view of Commonwealth v.

Riedel, 651 A.2d 135 (Pa. 1994), Commonwealth v. Eisenhart, 611 A.2d

681 (Pa. 1992), and the interplay of § 1547(a) and 75 Pa.C.S.A. § 3755(a)

(which allowed warrantless blood draws and the release of results), that

March’s warrantless blood draw was permissible because March was, among

other things, unconscious and not under arrest.       As we pointed out in

Jones-Williams, however, the Supreme Court granted a petition for

allowance of appeal, vacated this Court’s decision in March, and remanded

the case for consideration in light of Myers. If Myers meant to suggest that

the absence of an arrest operated as an automatic disqualifier for DL-26B

warnings, I would infer there would have been no need to vacate the Superior

Court decision in March. Since March was vacated, however, there is some




                                    -5-
J-A28021-20


reason to believe that Myers contemplates the extension of DL-26B warnings

to DUI suspects.

     I have been unable to uncover any subsequent history in March

following its remand from the Supreme Court. Nonetheless, my research has

uncovered Commonwealth v. Runyon, 240 A.3d 945 (Pa. Super. 2020), a

published opinion issued on September 18, 2020. The facts in Runyon were

undisputed.   Runyon, a trucker, was driving north on Interstate 81 and

collided with a vehicle parked on the right-hand shoulder of the highway. A

state trooper who responded to the accident smelled alcohol on Runyon’s

person and observed a beer can on the floor of the driver’s side of Runyon’s

truck. The trooper transported Runyon to a medical facility for a blood draw.

Runyon   remained    cooperative   and    agreed   to   the   procedure.   The

Commonwealth stipulated that implied consent warnings were never

given. After charges were filed, Runyon moved to suppress the blood draw

results. The trial court convened a suppression hearing and, thereafter, held

its decision in abeyance until our Supreme Court disposed of a petition for

allowance of appeal filed in Krentzel. After the Supreme Court denied that

petition, the trial court granted Runyon’s suppression motion, citing

Krentzel. On appeal to this Court, the Commonwealth argued that Krentzel

wrongly adopted a bright line rule that required suppression whenever implied

consent warnings were not given, even in cases where no DUI arrest had been

made. The panel in Runyon rejected the Commonwealth’s contention, noting


                                    -6-
J-A28021-20


that the rule in Krentzel was binding unless reversed by an en banc Superior

Court panel or by the Supreme Court. Runyon thus holds that DL-26B

warnings must be given even in the absence of a DUI arrest, a reading of

Krentzel which the Majority rejects.

      Through my research, I realize that this Court has not been entirely

consistent in its application of Myers when deciding whether the lack of

DL-26B warnings invalidates the consent given by a DUI suspect.             In

Commonwealth v. Redman, 2018 WL 821878 (Pa. Super. 2018), a panel of

this Court, like the Majority, observed in an unpublished memorandum that

§ 1547 did not apply because Redman was not under arrest when his blood

draw was conducted. Redman, however, predated Krentzel and the panel

in Redman was not constrained by adverse precedent in reaching the

conclusion that it did.

      My concern for clear and consistent application of our precedents in this

area is not an abstract or theoretical interest. Law enforcement personnel

charged with the duty of enforcing traffic laws need to know which procedures

will be countenanced by the courts and which will not. At least one Superior

Court judge, citing a related concern for overly technical assessments of valid

consent, has acknowledged the need for clarity and consistency in assessing

voluntariness when applying the totality of circumstances test in this

context. See Commonwealth v. Veasy, 2020 WL 7863828 (Pa. Super.

2020) (unpublished memorandum) (McCaffery, J. concurring) (noting need to


                                     -7-
J-A28021-20


apply totality of circumstances test in a clear and pragmatic manner given

that courts are examining actions taken by law enforcement in stressful

situations and often at night). If the need to administer DL-26B warnings

turns simply on the defendant’s status as either a suspect or an arrestee when

consent is requested (and regardless of any subsequent change in status),

then this issue will boil down to one of timing and become somewhat arbitrary

(e.g., an officer who makes an arrest before seeking consent must give

warnings but an officer who seeks consent then makes an arrest need not

recite warnings). Therefore, because Myers does not foreclose the extension

of DL-26B warnings to DUI suspects, because a growing body of appellate

case law suggests this approach is appropriate (including binding case law

disseminated by this Court), and because of the need for clarity and

consistency in this area, I would hold that the trial court correctly applied the

decision of this Court in Krentzel when it determined that Gump was entitled

to suppression. Accordingly, I dissent.




                                      -8-